Case 0:18-cv-62621-JEM Document 16 Entered on FLSD Docket 03/14/2019 Page 1 of 1



                          UN ITED STA TES DISTR ICT CO UR T FOR TH E
                               SOU TH ERN D ISTRICT OF FLO RIDA
                                 FOR T LA U DERDA LE D IVISION
                        C ase N um ber: 18-62621-CIV -M A RT IN EZ-SN O W

  M ICH A EL KIEN G ,
         Plaintiff,



  D YNA M IC RECO V ERY SO LUTION S,
        Defendant.


                 FIN A L O R D ER O F D ISM ISSA L W ITH PR EJU D IC E A ND
                 O R D ER D EN Y IN G A LL PEN D IN G M O TIO N S A S M O O T

         THISMATTER isbeforetheCourtupontheparties'StipulationtoDismiss(ECFNo.15j.


         ADJUDGED thatthisaction isDISM ISSED with prejudice.Allpartiesshallbeartheir
  ow n attorneys'feesand costs. ltisalso:

         A D JU DG ED thatallpending m otionsin this case are DEN IED A S M O O T,and thiscase

  is CLO SED .

         DONE AND ORDERED inChambersatMiami,Florida,thisht-ldayofM arch,2019.



                                                                       /
                                                    JO SE E. RTINEZ
                                                    UN ITED TA TES D ISTRICT JU DG E

  Copiesprovided to:
  M agistrate Judge Snow
  A l1CounselofRecord
